DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 27, 32-33 have been amended. Claims 3, 31 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 12/14/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-2, 4-30, 32-41 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-2, 4-30, 32-41 filed 12/14/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a sensor and method for contaminant removal comprising a sensor aligned with a transparent window and detect one of a plurality of different contaminant materials built up on the transparent window and select one of a plurality of different types of vibrations responsive to a detected one of the plurality of different contaminant materials..
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
a vibration device in communication with the transparent window, wherein the vibration device is controllable to produce a first sonic movement responsive to a selected one of the plurality of different types of vibrations that is selected by the controller; 

at least one damping member located between the transparent window and the sensor device, wherein the at least one damping member substantially mechanically isolates the sensor device from at least the second sonic movement of the transparent window.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Magee (US 20180154406 A1) Disclosed examples include lens cleaning systems, drivers and operating methods, including a transducer mechanically coupled to a lens, a driver to provide an oscillating drive signal to the transducer and a controller to control the drive signal frequency to vibrate the lens at frequencies in a range of interest. The controller determines a measured resonant frequency of the lens cleaning system in the range of interest according to a transducer feedback signal and selectively performs a lens cleaning operation if the measured resonant frequency differs from a baseline resonant frequency of the lens cleaning system for a clean lens..
Fedigan (US 20180224656 A1) teaches An apparatus for mitigating contamination of an optical device comprises an open-topped, closed-sided, and closed-bottomed housing cup partially defining a protected volume to enclose the optical device. A housing cap encloses a top of the housing cup and partially defines the protected volume. The housing cap includes a top collar having an open central aperture. A top cover laterally spans the central aperture of the top collar. An interface structure circumscribes the top cover to suspend the top cover downwardly into the housing cup from the top collar. The interface structure prevents direct contact between the top cover and the top collar.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486